Citation Nr: 1828670	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to an increased rating for seborrheic dermatitis, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar, currently evaluated as noncompensable.

6.  Entitlement to a temporary total rating for degenerative changes, residual of fracture of the fifth right metacarpal and scar.


REPRESENTATION

Appellant represented by:	Jerome T. Wolf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The claims were previously before the Board in May 2015 decision/remand when they were remanded for additional development.  In that same decision, the Board reopened and remanded a claim for service connection for an acquired psychiatric disability.  An October 2017 rating decision granted service connection for major depressive disorder and this issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

On an April 2017 VA Form 21-526EZ, the Veteran relates that he received treatment at the VA in Columbia, South Carolina, from 1994 to 1998; at the VA in Charleston, South Carolina, from 2000 to 2005; at the VA in Augusta, Georgia, from 1992 to 1994; and at the VA in Kansas City, Missouri, from 2005 that was ongoing.

The record before the Board does not contain VA treatment records from 1992 to 1998.  It also appears that there are missing VA records for the period from 2000 to 2005 and from 2005 onward.  Those records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, a review of the Veteran's VA treatment records reveals that a May 2017 VETERANS CHOICE NOTE KC relates that the Veteran had an appointment with a TriWest physician and provides the physician's name, address, phone number and TriWest reference number.  An August 2017 addendum provides that the Veteran's Choice appointment documentation was received from a non-VA provider and forwarded to HIMS [Health Information Management Services] for uploading.  However, the record does not contain the Veteran's Choice appointment documentation, or any treatment records from the TriWest physician or any indication that VA attempted to obtain such records.  Those records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the Veteran's eFolders any and all outstanding VA treatment records, including but not limited to those from 1992 to 1998 and from 2000 onward, as indicated on the Veteran's April 2017 VA Form 21-526EZ.  

2.  After obtaining any necessary authorization, request all medical records from TriWest.

3.  Take all appropriate action to obtain and associate with the Veteran's eFolders the Veteran's Choice appointment documentation as received from a non-VA provider and forwarded to HIMS for uploading in August 2017.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

